DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “receiving, at the transceiver, the additional boiler data from the boiler”" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 5-6 depend from, and inherits the limitations of claim 4. Thus, claims 5-6 are rejected under 35 USC 112 second paragraph for at least the same reasons specified above with respect to claim 4.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-14 and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cella et al. (US 2019/0025812 A1, hereinafter Cella).
Regarding claims 1, 9 and 18, Cella discloses a method and system for boiler regulation (see abstract), the method and system comprising: 
one or more processors (see para. 0160); 
a transceiver (see para. 1191); and a memory (see para. 0198) storing instructions that, when executed by the one or more processors, cause the method/system to:
	receive, at a transceiver of a computing device, boiler data from a boiler (see para. 0014 and 1019);
	compare, by one or more processors of the computing device, the boiler data to a normal operating range that is based at least in part on stored historical data (see para. 0339, 0803 and 0811);
	detect an abnormality (i.e. problem or failure) in the boiler data by determining that less than a predetermined amount of the boiler data is inside the normal operating range (see para. 0547, 0584, 620 and 0808);

	identify, by the one or more processors, the at least one corrective action associated with the abnormality based at least in part on the selected rule (see para. 0201, 0428, 0529, 0586); and 
	output, by the one or more processors, instructions to perform the at least one corrective action (see para. 1003).
	Regarding claim 2, Cella discloses the method of claim 1, wherein each of the plurality of rules associates an abnormality with an anticipated root cause and a corrective action (see para. 0976 and 0986).
	Regarding claim 8, Cella discloses the method of Claim 1, wherein the instructions instruct the boiler to display, on a display, an indication of the abnormality, the anticipated root cause, and/or the at least one corrective action (see para. 0117).
	Regarding claim 10, Cella discloses the method of Claim 9 further comprising:
	receiving, at a transceiver of the boiler, the plurality of rules from an external device (see para. 0165).
	Regarding claim 11, Cella discloses the method of Claim 9 further comprising:
displaying, via a graphical user interface of the boiler, an indication of the abnormality, the anticipated root cause, and/or the at least one corrective action (see para. 0225).
	Regarding claim 12, Cella discloses the method of Claim 9, wherein the historical boiler data comprises boiler data from a plurality of boilers associated with the boiler (see para. 1150).

Regarding claim 13, Cella discloses the method of Claim 9, wherein each of the plurality of rules associates an abnormality with an anticipated root cause and a corrective action (see para. 0426).
Regarding claim 14, Cella discloses the method of Claim 13, wherein each of the plurality of rules has a respective weight value indicating a perceived reliability of the rule (see para. 0167).
	Allowable Subject Matter
Claims 3, 7, 15-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Note
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, the applicant(s) is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Examiner cites particular paragraphs in the reference as applied to the claims above for the convenience of the applicant(s).  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864